 



         
(NORTEL LOGO) [o19215o1921500.gif]
  Exhibit 10.69   (LOGO) [o19215o1921501.gif]

CONFIDENTIAL — SPECIAL HANDLING
December 20, 2005
Nicholas J. DeRoma
25 Mead Street
New Canaan, Connecticut 06840
U.S.A.
Dear Mr. DeRoma,
We refer to the letter agreement (the “Letter Agreement”) between you and Nortel
Networks Corporation dated September 7, 2005 and accepted by you on September 8,
2005. Capitalized terms used herein and not otherwise defined shall have the
meanings given to them in the Letter Agreement.
Further to our recent conversations, you and the Corporation agree that the
Letter Agreement is hereby amended as follows:

1.   Section 2 of the Letter Agreement is deleted in its entirety and replaced
with the following:

  “2.   Effective as of the close of business on September 9, 2005, your duties
as Chief Legal Officer of the Corporation shall cease. All previous external
responsibilities which you had will be assumed by other persons designated by
the Corporation, including any participation in industry or other associations
representing the Corporation. Prior thereto, you will cease to be an officer
and/or director of the Corporation and any of the Corporation’s subsidiaries and
affiliates and you will sign such documents as may be reasonably required to
record these resignations. You will continue to have access to your office to
close out your personal and business affairs as needed until and including
September 30, 2005. Your employment relationship with the Corporation shall
cease at the end of the Salary Continuation Period (as that term is defined in
Section 4(a) below).”; and

2.   Section 4(a) of the Letter Agreement is deleted in its entirety and
replaced with the following:

  “4(a).   pay you the sum of US$43,833 per month, converted to Canadian
currency, in the same manner as you were paid immediately prior to September 9,
2005, less appropriate deductions, commencing on September 10, 2005 and
terminating on September 9, 2007

William J. Donovan
Senior-Vice President
Human Resources
Nortel
8200 Dixie Road Suite 100 Brampton ON Canada L6T 5P6 T 905.863.1100 F
905.863.8412 E billdono@nortel.com

 



--------------------------------------------------------------------------------



 



     
Mr. Nicholas J. DeRoma
December 20, 2005
Page 2
  (LOGO) [o19215o1921501.gif]

      (“Salary Continuation Period”), provided that the Corporation shall pay
any such monthly payments then outstanding in a lump sum, which lump sum, less
appropriate deductions, will be paid to you on or before March 15, 2006; in the
event of your death prior to the conclusion of the Salary Continuation Period,
the Salary Continuation payments set forth in this section 4.(a), the Vacation
Benefit set forth in section 4.(b) below and the Incentive Award set forth in
section 4.(c) below will be made to your spouse, and the event of her death, to
your estate;”.

Further, you and we acknowledge and agree that the Letter Agreement, as amended
hereby, shall continue in full force and effect and shall continue to be binding
on each of us in accordance with its terms. You acknowledge that you have had an
adequate opportunity to review and consider the foregoing amendments, including
at your discretion, the right to discuss the same with legal counsel of your
choice.
Please acknowledge that the foregoing correctly and completely sets forth your
understanding of the arrangements, and your acceptance hereof, by signing,
dating and returning to me, the attached second copy of this letter.
Yours truly,
/s/ William J. Donovan
William J. Donovan
WJD/jld
For Nortel Networks Corporation

         
By:       /s/ William J. Donovan
  /s/ William J. LaSalle    
 
       
 
  William J. LaSalle    
 
  General Counsel — Operations    
 
       
/s/ Nicholas J. DeRoma
 
       
Nicholas J. DeRoma
       
 
       
Dec 20, 2005
 
       
Date
       

 